     Benjamin C. Durham (7684)
1
     BENJAMIN DURHAM LAW FIRM
2    601 S Rancho Dr Ste B14
     Las Vegas, Nevada 89106
3    (702) 631-6111
     Attorney for Defendant
4
                                UNITED STATES DISTRICT COURT
5
                                       DISTRICT OF NEVADA
6

7
     UNITED STATES OF AMERICA,                    CASE NO: 2:21-CR-108-APG-NJK
8
                 Plaintiff,
9                                                                    ORDER
     v.
10
     IVAN TOVAR-RODRIGUEZ,
11

12
                 Defendant.

13

14         IT IS HEREBY ORDERED that the Probation Department prepare a pre-plea presentence

15   investigation report for Defendant IVAN TOVAR-RODRIGUEZ.
16
                       19th day of __________________
           DATED this _____           May             2021.
17

18
                                                          __________________________________
19
                                                          DISTRICT COURT JUDGE
20

21

22

23

24

25

26

27

28




                                                   2
